Citation Nr: 1632098	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1978 to August 1990 and from August 1996 to August 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his December 2011 substantive appeal, the Veteran indicated that he wanted a videoconference hearing before the Board.  In a March 2013 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The Board notes that the Veteran had also appealed the issues of service connection for posttraumatic stress disorder, depression, obsessive compulsive disorder, and anxiety disorder.  In a May 2013 rating decision, the RO granted service connection for anxiety disorder with depressive disorder.  In a following May 2013 Informal Conference Report, the Veteran's representative indicated that, after further discussion with the Veteran, the grant of service connection for the Veteran's psychiatric disorders (anxiety with depression) "satisfied all appeals" for the Veteran's acquired psychiatric conditions.  As such, the Veteran's claims for service connection for posttraumatic stress disorder and obsessive compulsive disorder are not before the Board for consideration.  


FINDINGS OF FACT

1.  The Veteran had several diastolic blood pressure readings in service of 90 mm/Hg or above.


2.  The medical evidence of record is in equipoise to warrant a finding that hypertension was first manifested during and became chronic during the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  As discussed in detail below, the claim of service connection hypertension is being granted on the merits.  As such, given the favorable outcome of this decision (grant of service connection for hypertension), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
 
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Hypertension

The Veteran maintains that his currently diagnosed hypertension was incurred in service.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether chronic hypertension was incurred during his second period of active duty service.  

The Board notes that, for VA purposes, hypertension is defined as diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension means systolic blood pressure that is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 CFR § 4.104, Note (1).

The Board notes that the Veteran's first period of active duty service did not indicate any complaints, treatment, or diagnoses of hypertension.  Further, during the September 1990 service separation examination report (first period of active duty service), the Veteran's blood pressure was 110/80 and hypertension was not noted.  In a September 1990 report of medical history, completed by the Veteran at service separation from his first period of active duty service, the Veteran specifically checked "NO" as to having high or low blood pressure.

That notwithstanding, during the Veteran's second period of active duty service from August 1996 to August 1997, several elevated diastolic pressures (90 mm/Hg or above) were noted.

For example, in October 1996, the Veteran had blood pressure readings of 134/90 and 136/92.  In a November 1996 service treatment note, it was indicated that the Veteran had, at times, felt dizzy and had spells of diarrhea and nausea.  It was specifically noted that the Veteran had no history of hypertension.  In a December 1996 report of medical examination, conducted prior to service separation, the Veteran's blood pressure was 146/86 and a clinical evaluation of his heart and vascular system was normal.  However, in the December 1996 report of medical history, completed by the Veteran in connection form his release from active duty service, the Veteran checked "DON'T KNOW" as to having high or low blood pressure.  He also reported seeing "stars" and dizziness when standing up after sitting or after some physical exertion.  

In a February 1997 treatment record, six months prior to service separation in August 1997, the Veteran's blood pressure was 150/96.  Four months prior to service separation, the Veteran underwent a blood pressure monitoring in April 1997.  Out of 31 readings conducted between 8am and 10am, the Veteran had dialostic blood pressure readings over 90mm on 17 readings.  

Post-service VA treatment records dated within one year of service separation (located in Virtual VA) include an April 1998 primary care note, which indicated that the Veteran had "isolated mild HTN."   The Veteran was told to reinforce his low salt diet and continue monitoring his blood pressure.  In a May 1998 VA primary care note (also within one year of service separation), the Veteran was noted to have a history of "borderline HTN."  Following VA treatment records from 2003 to the present  show confirmed diagnoses of hypertension controlled by medication.  

Upon review of all the evidence of record, the Board finds that the evidence of record is consistent with the Veteran's contentions that hypertension first manifested in service.  Six months prior to service separation, the Veteran had several elevated blood pressure readings during active duty.  Within one year of service separation, the Veteran was noted to have isolated mild hypertension and a history of borderline hypertension.  

The Veteran has provided lay statements indicating that he had hypertension in service and has continued to have elevated blood pressure chronically since service. No medical opinion has been obtained to determine the likelihood that the Veteran's current hypertension was first manifested in or became chronic during the Veteran's service.  However, given the chronicity of elevated blood pressure readings during the Veteran's service, as defined under VA regulations, the evidence is at least in equipoise to show that hypertension was manifested chronically during the Veteran's service. 

The Board notes that there is no record associated with the claims file which establishes that the Veteran's hypertension was manifested to a compensable degree within one year following his service discharge.  Therefore, the criteria for a presumption of service connection for hypertension are not met.  38 U.S.C.A. 
§ 1101; 38 C.F.R. § 3.309. 

However, the Veteran had chronic manifestations of hypertension in service, as defined for purposes of VA benefits.  The Veteran's lay statement that hypertension has been chronic, even though intermittent, since service, is consistent with the evidence of record, and is credible.  Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


